Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 14 and 41 recite “wherein parameters ɵ of the Discriminator D are optimized by maximizing the adversarial loss in two complementary directions according to: ɵ^ = arg min ɵD LGAN (G, D|zj) +LGAN (G, D|zo).”. Each claim requires optimizing parameters ɵ of the Discriminator D by maximizing the adversarial loss in two complementary directions. However, the equation describes “arg min ɵD”. One of ordinary skill in the art does not understand how to perform “maximizing the adversarial loss” by using “arg min ɵD – minimizing an adversarial loss”. In view of the specification of the present application, paragraph [0025] describes the same. Thus, the specification lacks disclosure the structure and function. Therefore, disclosure of function does not satisfy the written description requirement [See MEPE 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 13 and 40 recite “wherein parameters ɵ of the Generator G are optimized by minimizing an adversarial loss in two complementary directions and a cycle-consistency loss according to: ɵ^ = arg min ɵG LGAN(G, D|zj)+ LGAN(G, D|zo) +λ Lcyc(G)”; claims 14 and 41 recite “wherein parameters ɵ of the Discriminator D are optimized by maximizing the adversarial loss in two complementary directions according to: ɵ^ = arg min ɵD LGAN (G, D|zj) +LGAN (G, D|zo)”. Each claim just simply recites one equation of performing the optimization and does not provide the definition for each symbol, for example “zj, z0”. The issue is persons of ordinary skill in the art is not able to understand what function applicant is intending to encompass. The limitations render claims indefinite.
Claims 14 and 41 require optimizing parameters ɵ of the Discriminator D by maximizing the adversarial loss in two complementary directions. However, the function describes “arg min ɵD”. One of ordinary skill in the art does not understand how to perform “maximizing the adversarial loss” by using “arg min ɵD – minimizing an adversarial loss”.

Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-12, 16, 18-20, 22-24, 27-30, 32-35, 37-39, 45-47, 49-51 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1).

	Regarding claim 1, Liu discloses a computing device (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716) to translate an image from a first domain space to a second continuous domain space according to an effect to be applied to the image (Paragraphs [0049]-[0050], In some embodiments, a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image … the client device 702 sends the data specifying the images to a resource provider environment 716; the provider environment 716 performs actions in response to those requests; paragraph [0027], translate an image from a given source domain image to another domain), the computing device comprising: 
a storage unit (Paragraph [0082], instructions that can be stored in a memory device or element 1104; paragraph [0087], storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) storing a generative image-to-image translation model configured to translate the image to the second continuous domain space (Paragraph [0051], the communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724. Once a network is trained and successfully evaluated, the network can be stored to a model repository 726 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726. Thus, the storage devices store the model repository for providing a generative adversarial network (GAN) model), wherein the model is conditioned (Paragraph [0027], a Generative Adversarial Networks (GAN) include a conditional image generator) through training using a plurality of encodings representing (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730), in a continuous manner, physical properties of the effect to be applied (Paragraph [0051], the one or more encoders 730 extracts a representation, such as may correspond to a code for the visual aspect.  An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder) and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation, while the style code represents remaining variations that are not contained in the input image. To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the encodings of the style codes are encoded from the target style space including instances of the effect to be applied), the respective discrete instances including an instance representing no effect to be applied (Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied); and 
a processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102) configured to: 
receive the image and a desired instance of the effect to be applied (Paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718); 
provide the image and the desired instance to the model (Paragraph [0051], if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN)) to obtain a translated image (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder); and 
provide the translated image for presenting (Paragraph [0051], the generated image can be transmitted to the client device 702 for display on the display element 704).
It is noted that the example environment of FIG. 7 taught by Liu does not specifically a generative image-to-image translation model “a generative adversarial network (GAN) model” is a conditional cycle-consistent generative image-to-image translation model.
In additional, paragraph [0027] of Liu describes “a Generative Adversarial Networks (GAN) includes a conditional image generator” and paragraph [0044] of Liu describes “Approaches in accordance with various embodiments can also provide for style-augmented cycle consistency. Joint distribution matching can be realized via the cycle-consistency constraint, assuming deterministic translation models and matched marginals in at least some embodiments …”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to implement a conditional cycle-consistent generative adversarial network (GAN) model for performing image-to-image translation. Thus, Liu discloses a conditional cycle-consistent generative image-to-image translation model.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to obtain the invention as specified in claim.

	Regarding claim 4, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the model comprises a conditional cycle-consistent generative adversarial network (ccGAN) model (see claim 1).

	Regarding claim 5, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the image is free from the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation) and the first domain space is defined by a plurality of images each free from the effect to be applied (Paragraph [0031], to translate an image in X.sub.1 (e.g., a dog) to X.sub.2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s)).

	Regarding claim 6, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the model comprises at inference time, a Generator (G) (FIG. 7; paragraph [0051], if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726 if not already stored locally to the generator 728. Thus, at the time of the request received, the generative adversarial network (GAN) model is obtained to the generator), where at training time (Paragraph [0051], if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724; an image translation network, or translator 736, can comprise a GAN in various embodiments that consists of a generator 728 and a discriminator 734; the generator 728 includes one or more encoders 730 and one or more decoders 732), the Generator (G) is trained along with a Discriminator (D) using the plurality of encodings encoded by an encoder (E) (Paragraph [0036], the model can be trained with adversarial objectives that ensure the translated images to be indistinguishable from real images in the target domain, as well as bidirectional reconstruction objectives (represented by the dashed lines) that reconstruct both images and latent codes. The encoders, decoders, and discriminators can be trained jointly in some embodiments to optimize the final objective, which is a linear combination of the adversarial loss and the bidirectional reconstruction loss terms).

	Regarding claim 7, Liu discloses everything claimed as applied above (see claim 6), and Liu further disclose wherein the Generator (6) is conditioned with the plurality of encodings (FIG. 7; paragraph [0051], the generator 728 includes one or more encoders 730) using convolutional conditional batch normal operations (Paragraph [0045], the generator G consists of four primary components: a content encoder, a class encoder, an adaptive instance-norm (AdaIN) decoder, and an image decoder. Instance-norm and rectified linear units (ReLUs) can be applied to each convolutional and fully-connected layer of the network. The content encoder can contain several convolutional layers followed by several residual blocks. The content encoder can map an input content image, x, to a spatially distributed feature map z, referred to herein as the content latent code) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 8, Liu discloses everything claimed as applied above (see claim 6), and Liu further disclose wherein the Discriminator (D) (FIG. 7; paragraph [0051], a GAN in various embodiments that consists of a discriminator) is conditioned with the plurality of encodings using output projection operations (Paragraph [0046], the discriminator in some embodiments is a patch GAN discriminator that can render an output spatial map for an input image, where each entry in the map indicates the score for the corresponding patch in the input image. Each of the tasks to be solved can be a binary classification task in some embodiments, determining whether an input image to D is a real image of a source class or a translation output coming from the generator. As there are a number of classes, the discriminator can be designed to produce a corresponding number of outputs … The discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder).

	Regarding claim 10, Liu discloses everything claimed as applied above (see claim 6), and Liu further disclose wherein the model comprises the Generator (G) as trained (FIG. 7; paragraph [0051], if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724 … such as a trained generative adversarial network (GAN)).

	Regarding claim 11, Liu discloses everything claimed as applied above (see claim 10), and Liu further disclose wherein: 
the computing device is coupled to a data store (FIG. 11; paragraph [0085], the environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers) comprising a storage device (Paragraphs [0086]-[0087], such devices can also include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device) and working memory as described above … magnetic storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) configured to store the plurality of encodings (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. Thus, the working memory discussed above temporarily stores the encodings of source images, target image and domain-specific style for providing the image translation information); and 
the processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102; paragraph [0051], components of the interface layer 718 can determine a type of request or communication, and can direct the request to the appropriate system or service. For example, if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716) is configured to provide to the model (Paragraph [0051], if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726) a corresponding one of the plurality of encodings corresponding to the desired instance of the effect to be applied (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 12, Liu discloses everything claimed as applied above (see claim 11), and Liu further disclose wherein: 
the data store stores (FIG. 11; paragraphs [0086]-[0087], such devices can also include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device) and working memory as described above … magnetic storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device ) one or more one non-trained instance encodings for respecting instances of the effect to be applied that were not trained to the model (FIG. 7; paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset …this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class); and 
the processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102; paragraph [0051], components of the interface layer 718 can determine a type of request or communication, and can direct the request to the appropriate system or service. For example, if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716) is configured to provide to the model a corresponding one of the one or more one non-trained instance encodings (Paragraph [0051], If the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset. The models used can include, for example, generative adversarial networks (GANs) and variational auto-encoder (VAE) networks while aiming for an image translation task) corresponding to the desired instance of the effect to be applied (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 16, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the translated image comprises a region of the image (FIGS. 2A and 2B; paragraph [0031], to translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats). Thus, the translated image includes a region of object “dog/cat”) and wherein the processing unit (FIG. 11; paragraph [0082], a first data storage for program instructions for execution by the processor 1102; FIG. 7 shows the provider environment 716 utilized by the processor 1102) is configured to blend the translated image into the image for presenting (Paragraph [0031], the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs; paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder. The generated image can be transmitted to the client device 702 for display on the display element 704).

	Regarding claim 18, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the computing device (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716) comprises a server (Paragraph [0050], a remote computing system, as may be part of a resource provider environment 716) and the processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102; the processor utilizes the processing of the resource provider environment 716) receives the image and the desired instance (Paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 … Components of the interface layer 718 can determine a type of request or communication, and can direct the request to the appropriate system or service … If a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726) from a client device in communication with the server (Paragraph [0049], a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image; paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system).

	Regarding claim 19, Liu discloses everything claimed as applied above (see claim 1), and Liu further disclose wherein the storage device stores instructions for an interface to provide a user with a desired instance selection function to define the desired instance (FIG, 7; paragraph [0049], a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest) and wherein the processor (Paragraph [0049], at least one processor 708) provides the interface (Paragraph [0049], a user interface (UI) of an image editor application 706 (or other image manipulation or generation software package) running on the client device), receives input and defines the desired instance in response to the input (Paragraph [0049], the user can provide input to the UI, such as through a touch-sensitive display 704 or by moving a mouse cursor displayed on a display screen, among other such options. As mentioned, the user may be able to provide an input image of a target class, and may select one or more images of the target class representative of target objects to be utilized. The client device can include at least one processor 708 (e.g., a CPU or GPU) to execute the application and/or perform tasks on behalf of the application).

	Regarding claim 20, Liu discloses everything claimed as applied above (see claim 19), and Liu further disclose wherein the input comprises a custom effect not previously trained to the model (FIG. 7; paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset. Thus, an additional image of the target class or specification of a different pose is not previously trained to the model).

	Regarding claim 22, Liu discloses everything claimed as applied above (see claim 20), and Liu further disclose wherein the storage device stores instructions for providing an encoding function (FIG. 7; paragraph [0051], the models used can include, for example, generative adversarial networks (GANs) and variational auto-encoder (VAE) networks while aiming for an image translation task. An image translation network, or translator 736, can comprise a GAN in various embodiments that consists of a generator 728 and a discriminator 734; the generator 728 includes one or more encoders 730) to define a new encoding for the desired effect (Paragraph [0051], this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class) and wherein the processor uses the input and the encoding function to define the desired effect for the custom effect (Paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset).

	Regarding claim 23, Liu discloses a computing device (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716) configured to generate a Paragraph [0051], the communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724. Once a network is trained and successfully evaluated, the network can be stored to a model repository 726 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726. Thus, the storage devices store the model repository for providing a generative adversarial network (GAN) model), the model configured to translate an image from a first domain space to a second continuous domain space according to an effect to be applied to the image (Paragraphs [0049]-[0050], In some embodiments, a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image … the client device 702 sends the data specifying the images to a resource provider environment 716; the provider environment 716 performs actions in response to those requests; paragraph [0027], translate an image from a given source domain image to another domain), the computing device comprising: 
a storage device (Paragraph [0082], instructions that can be stored in a memory device or element 1104; paragraph [0087], storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) storing the model (Paragraph [0051], obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726) comprising a Generator (Paragraph [0051],  a GAN includes a generator 728), a Discriminator (Paragraph [0051],  a GAN includes a discriminator 734) and an encoder (Paragraph [0051], the image generator 728 includes one or more encoders 730), the model configured to condition the Generator (Paragraph [0027], a Generative Adversarial Networks (GAN) include a conditional image generator) and the Discriminator (Paragraph [0046], the discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) through training using a plurality of encodings from the encoder representing (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730), in a continuous manner, physical properties of the effect to be applied (Paragraph [0051], the one or more encoders 730 extracts a representation, such as may correspond to a code for the visual aspect.  An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder) and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation, while the style code represents remaining variations that are not contained in the input image. To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the encodings of the style codes are encoded from the target style space including instances of the effect to be applied), the respective discrete instances including an instance representing no effect to be applied (Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied); and 
a processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102) configured to: 
receive training data and provide the training data in batches to define the model as trained (Paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system, as may be part of a resource provider environment 716; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 …For example, if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724).
It is noted that the example environment of FIG. 7 taught by Liu does not specifically a generative image-to-image translation model “a generative adversarial network (GAN) model” is a conditional cycle-consistent generative image-to-image translation model.
In additional, paragraph [0027] of Liu describes “a Generative Adversarial Networks (GAN) includes a conditional image generator” and paragraph [0044] of Liu describes “Approaches in accordance with various embodiments can also provide for style-augmented cycle consistency. Joint distribution matching can be realized via the cycle-consistency constraint, assuming deterministic translation models and matched marginals in at least some embodiments …”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to implement a conditional cycle-consistent generative adversarial network (GAN) model for performing image-to-image translation. Thus, Liu discloses a conditional cycle-consistent generative image-to-image translation model.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to obtain the invention as specified in claim.

	Regarding claim 24, Liu discloses everything claimed as applied above (see claim 23), and Liu further disclose wherein the model comprises a conditional cycle-consistent generative adversarial network (ccGAN) model (see claim 23).

	Regarding claim 27, Liu discloses everything claimed as applied above (see claim 23), and Liu further disclose wherein Generator (G) is conditioned with the plurality of encodings (FIG. 7; paragraph [0051], the generator 728 includes one or more encoders 730)  using convolutional conditional batch normal operations (Paragraph [0045], the generator G consists of four primary components: a content encoder, a class encoder, an adaptive instance-norm (AdaIN) decoder, and an image decoder. Instance-norm and rectified linear units (ReLUs) can be applied to each convolutional and fully-connected layer of the network. The content encoder can contain several convolutional layers followed by several residual blocks. The content encoder can map an input content image, x, to a spatially distributed feature map z, referred to herein as the content latent code) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 28, Liu discloses everything claimed as applied above (see claim 23), and Liu further disclose wherein the Discriminator (D) (FIG. 7; paragraph [0051], a GAN in various embodiments that consists of a discriminator) is conditioned with the plurality of encodings using output projection operations (Paragraph [0046], the discriminator in some embodiments is a patch GAN discriminator that can render an output spatial map for an input image, where each entry in the map indicates the score for the corresponding patch in the input image. Each of the tasks to be solved can be a binary classification task in some embodiments, determining whether an input image to D is a real image of a source class or a translation output coming from the generator. As there are a number of classes, the discriminator can be designed to produce a corresponding number of outputs … The discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder).

	Regarding claim 29, Liu discloses a computer implemented method (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments. In this example, the device includes at least one processor 1102 for executing instructions that can be stored in a memory device or element 1104; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716) to translate an image from a first domain space to a second continuous domain space according to an effect to be applied to the image (Paragraphs [0049]-[0050], In some embodiments, a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image … the client device 702 sends the data specifying the images to a resource provider environment 716; the provider environment 716 performs actions in response to those requests; paragraph [0027], translate an image from a given source domain image to another domain), the method comprising: 
storing in a storage unit (Paragraph [0082], instructions that can be stored in a memory device or element 1104; paragraph [0087], storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) a Paragraph [0051], the communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724. Once a network is trained and successfully evaluated, the network can be stored to a model repository 726 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726. Thus, the storage devices store the model repository for providing a generative adversarial network (GAN) model), wherein the model is conditioned (Paragraph [0027], a Generative Adversarial Networks (GAN) include a conditional image generator) through training using a plurality of encodings representing (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730), in a continuous manner, physical properties of the effect to be applied (Paragraph [0051], the one or more encoders 730 extracts a representation, such as may correspond to a code for the visual aspect.  An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder) and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation, while the style code represents remaining variations that are not contained in the input image. To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the encodings of the style codes are encoded from the target style space including instances of the effect to be applied), the respective discrete instances including an instance representing no effect to be applied (Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied); and 
via a processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102): 
receiving the image and a desired instance of the effect to be applied (Paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718); 
providing the image and the desired instance to the model (Paragraph [0051], if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN)) to obtain a translated image (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder); and 
providing the translated image for presenting (Paragraph [0051], the generated image can be transmitted to the client device 702 for display on the display element 704).
It is noted that the example environment of FIG. 7 taught by Liu does not specifically a generative image-to-image translation model “a generative adversarial network (GAN) model” is a conditional cycle-consistent generative image-to-image translation model.
In additional, paragraph [0027] of Liu describes “a Generative Adversarial Networks (GAN) includes a conditional image generator” and paragraph [0044] of Liu describes “Approaches in accordance with various embodiments can also provide for style-augmented cycle consistency. Joint distribution matching can be realized via the cycle-consistency constraint, assuming deterministic translation models and matched marginals in at least some embodiments …”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to implement a conditional cycle-consistent generative adversarial network (GAN) model for performing image-to-image translation. Thus, Liu discloses a conditional cycle-consistent generative image-to-image translation model.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to obtain the invention as specified in claim.

	Regarding claim 30, Liu discloses everything claimed as applied above (see claim 29), and Liu further disclose wherein the model is defined from a conditional cycle-consistent generative adversarial network (ccGAN) model (see claim 29).

	Regarding claim 32, Liu discloses everything claimed as applied above (see claim 29), and Liu further disclose wherein the image comprises one free from the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation) and the first domain space is defined by a plurality of images each free from the effect to be applied (Paragraph [0031], to translate an image in X.sub.1 (e.g., a dog) to X.sub.2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s)).

	Regarding claim 33, Liu discloses everything claimed as applied above (see claim 29), and Liu further disclose wherein the model comprises a Generator (6) and a Discriminator (D) respectively trained (FIG. 7; paragraph [0051], if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724 … such as a trained generative adversarial network (GAN) … An image translation network, a GAN in various embodiments that consists of a generator 728 and a discriminator 734) using the plurality of encodings encoded by an encoder (E) (Paragraph [0036], the model can be trained with adversarial objectives that ensure the translated images to be indistinguishable from real images in the target domain, as well as bidirectional reconstruction objectives (represented by the dashed lines) that reconstruct both images and latent codes. The encoders, decoders, and discriminators can be trained jointly in some embodiments to optimize the final objective, which is a linear combination of the adversarial loss and the bidirectional reconstruction loss terms).

	Regarding claim 34, Liu discloses everything claimed as applied above (see claim 33), and Liu further disclose wherein the Generator (6) is conditioned with the plurality of encodings (FIG. 7; paragraph [0051], the generator 728 includes one or more encoders 730) using convolutional conditional batch normal operations (Paragraph [0045], the generator G consists of four primary components: a content encoder, a class encoder, an adaptive instance-norm (AdaIN) decoder, and an image decoder. Instance-norm and rectified linear units (ReLUs) can be applied to each convolutional and fully-connected layer of the network. The content encoder can contain several convolutional layers followed by several residual blocks. The content encoder can map an input content image, x, to a spatially distributed feature map z, referred to herein as the content latent code) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 35, Liu discloses everything claimed as applied above (see claim 33), and Liu further disclose wherein the Discriminator (D) (FIG. 7; paragraph [0051], a GAN in various embodiments that consists of a discriminator) is conditioned with the plurality of encodings using output projection operations (Paragraph [0046], the discriminator in some embodiments is a patch GAN discriminator that can render an output spatial map for an input image, where each entry in the map indicates the score for the corresponding patch in the input image. Each of the tasks to be solved can be a binary classification task in some embodiments, determining whether an input image to D is a real image of a source class or a translation output coming from the generator. As there are a number of classes, the discriminator can be designed to produce a corresponding number of outputs … The discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder).

	Regarding claim 37, Liu discloses everything claimed as applied above (see claim 33), and Liu further disclose wherein the model comprises the Generator (6) as trained (FIG. 7; paragraph [0051], if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724 … such as a trained generative adversarial network (GAN)).

	Regarding claim 38, Liu discloses everything claimed as applied above (see claim 37), and Liu further disclose comprising retrieving from a data store (FIG. 11; paragraphs [0086]-[0087], such devices can also include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device) and working memory as described above. The computer-readable storage media reader can be connected with, or configured to receive, a computer-readable storage medium representing remote, local, fixed and/or removable storage devices as well as storage media for temporarily and/or more permanently containing, storing, transmitting and retrieving computer-readable information … magnetic storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) comprising a storage device storing the plurality of encodings (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. Thus, the working memory discussed above temporarily stores the encodings of source images, target image and domain-specific style for providing the image translation information) a corresponding one of the plurality of encodings corresponding to the desired instance of the effect to be applied to provide to the model (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 39, Liu discloses everything claimed as applied above (see claim 38), and Liu further disclose wherein: 
the data store stores (FIG. 11; paragraphs [0086]-[0087], such devices can also include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device) and working memory as described above … magnetic storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device) one or more one non-trained instance encodings for respecting instances of the effect to be applied that were not trained to the model (FIG. 7; paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset …this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class); and 
the method (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102; paragraph [0051], components of the interface layer 718 can determine a type of request or communication, and can direct the request to the appropriate system or service. For example, if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716) comprises retrieving from the database (Paragraph [0086], the computer-readable storage media reader can be connected with, or configured to receive, a computer-readable storage medium representing remote, local, fixed and/or removable storage devices as well as storage media for temporarily and/or more permanently containing, storing, transmitting and retrieving computer-readable information) to provide to the model a corresponding one of the one or more one non-trained instance encodings (Paragraph [0051], If the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset. The models used can include, for example, generative adversarial networks (GANs) and variational auto-encoder (VAE) networks while aiming for an image translation task) corresponding to the desired instance of the effect to be applied (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 45, Liu discloses everything claimed as applied above (see claim 29), and Liu further disclose wherein the translated image comprises a region of the image (FIGS. 2A and 2B; paragraph [0031], to translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats). Thus, the translated image includes a region of object “dog/cat”) and wherein the method (FIG. 11; paragraph [0082], a first data storage for program instructions for execution by the processor 1102; FIG. 7 shows the provider environment 716 utilized by the processor 1102) comprises blending the translated image into the image for presenting by the processing unit (Paragraph [0031], the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs; paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder. The generated image can be transmitted to the client device 702 for display on the display element 704).
	
	Regarding claim 46, Liu discloses everything claimed as applied above (see claim 29), and Liu further disclose comprising: 
providing an interface (FIG. 7; paragraph [0049], a user interface (UI) of an image editor application 706 (or other image manipulation or generation software package) running on the client device) comprising a desired instance selection function to define the desired instance (Paragraph [0049], a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest); and 
receiving input via the desired instance selection function and defining the desired instance in response to the input (Paragraph [0049], the user can provide input to the UI, such as through a touch-sensitive display 704 or by moving a mouse cursor displayed on a display screen, among other such options. As mentioned, the user may be able to provide an input image of a target class, and may select one or more images of the target class representative of target objects to be utilized. The client device can include at least one processor 708 (e.g., a CPU or GPU) to execute the application and/or perform tasks on behalf of the application).

	Regarding claim 47, Liu discloses everything claimed as applied above (see claim 46), and Liu further disclose wherein the input comprises a custom effect not previously trained to the model (FIG. 7; paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset. Thus, an additional image of the target class or specification of a different pose is not previously trained to the model).

	Regarding claim 49, Liu discloses everything claimed as applied above (see claim 47), and Liu further disclose comprising using an encoding function (FIG. 7; paragraph [0051], the models used can include, for example, generative adversarial networks (GANs) and variational auto-encoder (VAE) networks while aiming for an image translation task. An image translation network, or translator 736, can comprise a GAN in various embodiments that consists of a generator 728 and a discriminator 734; the generator 728 includes one or more encoders 730) to define a new encoding for the desired effect (Paragraph [0051], this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class) in response to the input to define the desired effect for the custom effect (Paragraph [0051], if the user wants to modify any aspects of the image, the user can provide additional input to the application 706, which can cause a new or updated image to be generated using the same process for the new or updated input, such as an additional image of the target class or specification of a different pose, among other such options. In some embodiments, an image generation network can utilize a deep generative model that can learn to sample images given a training dataset).

	Regarding claim 50, Liu discloses a computer implemented method (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments. In this example, the device includes at least one processor 1102 for executing instructions that can be stored in a memory device or element 1104; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716) to generate a model of a Paragraphs [0049]-[0050], In some embodiments, a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image … the client device 702 sends the data specifying the images to a resource provider environment 716; the provider environment 716 performs actions in response to those requests; paragraph [0027], translate an image from a given source domain image to another domain), the method comprising: 
storing in a storage device the model (Paragraph [0082], instructions that can be stored in a memory device or element 1104; paragraph [0087], storage devices or any other medium which can be used to store the desired information and which can be accessed by a system device; paragraph [0051], obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726), the model comprising a Generator (Paragraph [0051],  a GAN includes a generator 728), a Discriminator (Paragraph [0051],  a GAN includes a discriminator 734) and an encoder (Paragraph [0051], the image generator 728 includes one or more encoders 730), the model configured to condition the Generator (Paragraph [0027], a Generative Adversarial Networks (GAN) include a conditional image generator) and the Discriminator (Paragraph [0046], the discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) through training using a plurality of encodings from the encoder representing (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730), in a continuous manner, physical properties of the effect to be applied (Paragraph [0051], the one or more encoders 730 extracts a representation, such as may correspond to a code for the visual aspect.  An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder) and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation, while the style code represents remaining variations that are not contained in the input image. To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the encodings of the style codes are encoded from the target style space including instances of the effect to be applied), the respective discrete instances including an instance representing no effect to be applied (Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied); and 
via a processing unit (Paragraph [0082], a first data storage for program instructions for execution by the processor 1102): 
receive training data and provide the training data in batches to the model to define the model as trained (Paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system, as may be part of a resource provider environment 716; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 …For example, if a communication is to train an image translation network for image content, the communication can be directed to an image manager 720, which can be a system or service provided using various resources of the provider environment 716. The communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724).
It is noted that the example environment of FIG. 7 taught by Liu does not specifically a generative image-to-image translation model “a generative adversarial network (GAN) model” is a conditional cycle-consistent generative image-to-image translation model.
In additional, paragraph [0027] of Liu describes “a Generative Adversarial Networks (GAN) includes a conditional image generator” and paragraph [0044] of Liu describes “Approaches in accordance with various embodiments can also provide for style-augmented cycle consistency. Joint distribution matching can be realized via the cycle-consistency constraint, assuming deterministic translation models and matched marginals in at least some embodiments …”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to implement a conditional cycle-consistent generative adversarial network (GAN) model for performing image-to-image translation. Thus, Liu discloses a conditional cycle-consistent generative image-to-image translation model.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to obtain the invention as specified in claim.

	Regarding claim 51, Liu discloses everything claimed as applied above (see claim 50), and Liu further disclose wherein the model comprises a conditional cycle-consistent generative adversarial network (ccGAN) model (see claim 50).

	Regarding claim 55, Liu discloses everything claimed as applied above (see claim 50), and Liu further disclose wherein Generator (G) is conditioned with the plurality of encodings (FIG. 7; paragraph [0051], the generator 728 includes one or more encoders 730) using convolutional conditional batch normal operations (Paragraph [0045], the generator G consists of four primary components: a content encoder, a class encoder, an adaptive instance-norm (AdaIN) decoder, and an image decoder. Instance-norm and rectified linear units (ReLUs) can be applied to each convolutional and fully-connected layer of the network. The content encoder can contain several convolutional layers followed by several residual blocks. The content encoder can map an input content image, x, to a spatially distributed feature map z, referred to herein as the content latent code) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class).

	Regarding claim 56, Liu discloses everything claimed as applied above (see claim 50), and Liu further disclose wherein the Discriminator (D) (FIG. 7; paragraph [0051], a GAN in various embodiments that consists of a discriminator) is conditioned with the plurality of encodings using output projection operations (Paragraph [0046], the discriminator in some embodiments is a patch GAN discriminator that can render an output spatial map for an input image, where each entry in the map indicates the score for the corresponding patch in the input image. Each of the tasks to be solved can be a binary classification task in some embodiments, determining whether an input image to D is a real image of a source class or a translation output coming from the generator. As there are a number of classes, the discriminator can be designed to produce a corresponding number of outputs … The discriminator D can be designed in some embodiments based on a class-conditional discriminator that consists of several residual blocks followed by a global average pooling layer) for each respective encoding of the plurality of encodings (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder).

	Regarding claim 57, Liu discloses a computer program product comprising a non-transient storage unit storing instructions which when executed by a processing unit of a computing device (FIG. 11; paragraph [0082], the device includes at least one processor 1102 for executing instructions that can be stored in a memory device or element 1104) configure the computing device to perform a method (Paragraph [0082], FIG. 11 shows a set of basic components of a computing device 1100 that can be utilized to implement aspects of the various embodiments; paragraphs [0049]-[0050], FIG. 7 shows an example environment 700 that can be utilized to implement aspects of the various embodiments … a remote computing system, as may be part of a resource provider environment 716. Thus, a computing device 1100 that can be utilized to implement aspects of a remote computing system 716. Thus, processor 1102 executes instructions stored in a memory device or element 1104 for utilizing the processing of the resource provider environment 716) to translate an image from a first domain space to a second continuous domain space according to an effect to be applied to the image (Paragraphs [0049]-[0050], In some embodiments, a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image … the client device 702 sends the data specifying the images to a resource provider environment 716; the provider environment 716 performs actions in response to those requests; paragraph [0027], translate an image from a given source domain image to another domain), the method comprising: 
receiving the image and a desired instance of the effect to be applied to the image (FIG, 7; paragraph [0049], a user may utilize a client device 702 to provide an input image, which may be an image including a representation of an object including a visual aspect of interest. The user may also utilize the client device to select an image indicating a visual aspect, such as a target pose, for which a translation is to be performed for the object in the input image; paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 ); 
providing the image and the desired instance to a model (Paragraph [0051], if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN)) to obtain a translated image (Paragraph [0051], the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder); and 
providing the translated image for presenting (Paragraph [0051], the generated image can be transmitted to the client device 702 for display on the display element 704); 
wherein the model comprises a Paragraph [0051], the communication, or information from the communication, can be directed to a training manager 724, which can select an appropriate model or network and then train the model using relevant training images and/or data 724. Once a network is trained and successfully evaluated, the network can be stored to a model repository 726 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) as discussed herein, from the model repository 726. Thus, the storage devices store the model repository for providing a generative adversarial network (GAN) model), wherein the model is conditioned (Paragraph [0027], a Generative Adversarial Networks (GAN) include a conditional image generator) through training using a plurality of encodings representing (Paragraph [0051], the image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730), in a continuous manner, physical properties of the effect to be applied (Paragraph [0051], the one or more encoders 730 extracts a representation, such as may correspond to a code for the visual aspect.  An encoder can also extract the visual style from an image of the target class. The codes can be fed to one or more decoders 732, such as an AdaIN decoder, which can decode the codes to a set of mean and variance vectors that are used as the new means and variances for the respective channels in the respective AdaIN residual block in the decoder) and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied (FIGS. 2A and 2B illustrate example auto-coding and translation diagrams; paragraphs [0030]-[0031], images in source domain X1 and target domain X2  share a common content space C, but have separate style spaces S1 and S2. Images in each domain X, are encoded to a shared content space C and a domain-specific style space Si. To translate an image from the source domain to the target domain, its content code can be combined with a random style code in the target style space, as shown in the diagram 250 of FIG. 2B. The content code for the source image encodes the information that should be preserved during translation, while the style code represents remaining variations that are not contained in the input image. To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the encodings of the style codes are encoded from the target style space including instances of the effect to be applied), the respective discrete instances including an instance representing no effect to be applied (Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied).
It is noted that the example environment of FIG. 7 taught by Liu does not specifically a generative image-to-image translation model “a generative adversarial network (GAN) model” is a conditional cycle-consistent generative image-to-image translation model.
In additional, paragraph [0027] of Liu describes “a Generative Adversarial Networks (GAN) includes a conditional image generator” and paragraph [0044] of Liu describes “Approaches in accordance with various embodiments can also provide for style-augmented cycle consistency. Joint distribution matching can be realized via the cycle-consistency constraint, assuming deterministic translation models and matched marginals in at least some embodiments …”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to implement a conditional cycle-consistent generative adversarial network (GAN) model for performing image-to-image translation. Thus, Liu discloses a conditional cycle-consistent generative image-to-image translation model.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the generative image-to-image translation model taught by Liu using approaches in accordance with various embodiments to obtain the invention as specified in claim.

Claims 2 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1) in view of Planche et al (U.S. Patent Application Publication 2020/0294201 A1).

	Regarding claim 2, Liu discloses everything claimed as applied above (see claim 1).
	However, Liu does not specifically disclose wherein the effect to be applied is an augmented reality effect.
	In the similar field of endeavor, Planche discloses (Paragraph [0035], according to an embodiment, the solution uses two GANs … A first generator network is trained to take as input a real depth scan and to return an image that resembles a synthetic image, using synthetic images as targets during training of the first generator network (performing image-to-image translation/style transfer) … ) wherein the effect to be applied is an augmented reality effect (Paragraphs [0010]-[0013], a depth image comprises presenting a real-world depth image in real-time to a first generative adversarial neural network (GAN), the first GAN being trained by synthetic images generated from computer assisted design (CAD) information of at least one object to be recognized in the real-world depth image, in the first GAN, subtracting the background in the real-world depth image and in the first GAN, segmenting the foreground in the real-world depth image to produce a cleaned real-world depth image … When training the first GAN, the synthetic images used to train the GAN may be augmented by adding simulated distortion to the synthetic images. In addition, random background elements are added to the synthetic image used to train the first GAN … When augmenting the synthetic images, the distortion added may include a linear transform of a target object in the synthetic image, combining random background data into the synthetic image or inserting an object into the synthetic image that at least partially occludes a target object in the synthetic image).
	Liu and Planche are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Planche, and applying the method for generating realistic images taught by Planche to train the generative adversarial neural network by adding and combing the background data into the image in order to provide the augmented reality effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Planche to obtain the invention as specified in claim.

	Regarding claim 53, Liu discloses everything claimed as applied above (see claim 50).
	However, Liu does not specifically disclose wherein the effect to be applied comprises an augmented reality effect.
In the similar field of endeavor, Planche discloses (Paragraph [0035], according to an embodiment, the solution uses two GANs … A first generator network is trained to take as input a real depth scan and to return an image that resembles a synthetic image, using synthetic images as targets during training of the first generator network (performing image-to-image translation/style transfer) … ) wherein the effect to be applied comprises an augmented reality effect (Paragraphs [0010]-[0013], a depth image comprises presenting a real-world depth image in real-time to a first generative adversarial neural network (GAN), the first GAN being trained by synthetic images generated from computer assisted design (CAD) information of at least one object to be recognized in the real-world depth image, in the first GAN, subtracting the background in the real-world depth image and in the first GAN, segmenting the foreground in the real-world depth image to produce a cleaned real-world depth image … When training the first GAN, the synthetic images used to train the GAN may be augmented by adding simulated distortion to the synthetic images. In addition, random background elements are added to the synthetic image used to train the first GAN … When augmenting the synthetic images, the distortion added may include a linear transform of a target object in the synthetic image, combining random background data into the synthetic image or inserting an object into the synthetic image that at least partially occludes a target object in the synthetic image).
	Liu and Planche are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Planche, and applying the method for generating realistic images taught by Planche to train the generative adversarial neural network by adding and combing the background data into the image in order to provide the augmented reality effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Planche to obtain the invention as specified in claim.

Claims 3, 9, 26, 31, 36 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1) in view of Fu et al (U.S. Patent Application Publication 2019/0295302 A1).

	Regarding claim 3, Liu discloses everything claimed as applied above (see claim 1).
	However, Liu does not specifically disclose wherein the effect to be applied comprises one of a makeup effect, nail effect and a hair coloration effect.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular) wherein the effect to be applied comprises one of a makeup effect, nail effect and a hair coloration effect (Paragraph [0040], FIG. 1 illustrates the results of an embodiment where, given the input image 100 and target segmentation 101, the proposed SGGAN translates the input image 100 to various combinations of various attributes shown in the columns 103 (black hair and young), 104 (brown hair and old), and 105 (blonde hair and female) while also morphing the input image to have a target facial expression, the two different smile types depicted in the rows 102a and 102b).
	Liu and Fu are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Fu, and applying the method for image generation through use of adversarial networks taught by Fu to train the generative adversarial neural network by changing the attributes for a given face image corresponding to the combination of hair color, gender and age in order to provide the hair coloration effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.

	Regarding claim 9, Liu discloses everything claimed as applied above (see claim 6), and Liu further disclose wherein the encoder is configured to encode the physical properties of each of the respective instances of the effect to be applied from respective FIG. 1; paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) … the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class) for each of the respective instances including a Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied).
	However, Liu does not specifically disclose swatch images.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular; paragraph [0049], FIG. 3 shows a process of training an image generator, i.e., an image generator system, comprising a generator 301, discriminator 302, and segmentor 303; paragraph [0050], The generator 301 is configured to receive three inputs, an input image (source image) 304, a target segmentation 305, and a vector of target attributes 306. A goal of the training process is to configure the generator 301 to translate the input image 304 into a generated image (fake image) 307; FIG. 4 depicts images and resulting segmentations that may be used in embodiments and/or generated by the segmentor S) swatch images (Paragraph [0075],  the image 440 is depicted with the dotted lines 441 showing facial landmarks extracted from the image 440. The segmentation 442 is a landmark-based semantic segmentation. The image 443 is a real image sample that may be provided to a segmentor S implemented according to an embodiment to generate the segmentation 444; paragraph [0076], during training of the segmentor S, S takes a real image sample 443 as input and generates an estimated segmentation 444. In an embodiment, the segmentor S is optimized by minimizing the difference between the landmark base segmentation 442 and segmentor generated segmentation 444).
	Liu and Fu are analogous art because both pertain to utilize the image translation. Fu discloses a real image sample “can be interpreted as swatch image” for providing the estimated segmentation and performing the optimization. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by applying the teachings of Fu, taking a real image sample as input and generates an estimated target style for optimizing the target style by minimizing the difference between the user desired style and the estimated target style. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.

	Regarding claim 26, Liu discloses everything claimed as applied above (see claim 23).
	However, Liu does not specifically disclose wherein the effect to be applied comprises one of a makeup effect, optionally a virtual lipstick and a hair coloration effect.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular) wherein the effect to be applied comprises one of a makeup effect, optionally a virtual lipstick and a hair coloration effect (Paragraph [0040], FIG. 1 illustrates the results of an embodiment where, given the input image 100 and target segmentation 101, the proposed SGGAN translates the input image 100 to various combinations of various attributes shown in the columns 103 (black hair and young), 104 (brown hair and old), and 105 (blonde hair and female) while also morphing the input image to have a target facial expression, the two different smile types depicted in the rows 102a and 102b).
	Liu and Fu are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Fu, and applying the method for image generation through use of adversarial networks taught by Fu to train the generative adversarial neural network by changing the attributes for a given face image corresponding to the combination of hair color, gender and age in order to provide the hair coloration effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.

	Regarding claim 31, Liu discloses everything claimed as applied above (see claim 29).
	However, Liu does not specifically disclose wherein the effect to be applied comprises one of a makeup effect, nail effect, and a hair coloration effect.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular) wherein the effect to be applied comprises one of a makeup effect, nail effect, and a hair coloration effect (Paragraph [0040], FIG. 1 illustrates the results of an embodiment where, given the input image 100 and target segmentation 101, the proposed SGGAN translates the input image 100 to various combinations of various attributes shown in the columns 103 (black hair and young), 104 (brown hair and old), and 105 (blonde hair and female) while also morphing the input image to have a target facial expression, the two different smile types depicted in the rows 102a and 102b).
	Liu and Fu are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Fu, and applying the method for image generation through use of adversarial networks taught by Fu to train the generative adversarial neural network by changing the attributes for a given face image corresponding to the combination of hair color, gender and age in order to provide the hair coloration effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.

	Regarding claim 36, Liu discloses everything claimed as applied above (see claim 33), and Liu further disclose wherein the encoder is configured to encode the physical properties of each of the respective instances of the effect to be applied from respective FIG. 1; paragraph [0050], the client device 702 may send the input images, data extracted from the images, image codes, or data specifying the images over at least one network 714 to be received by a remote computing system; paragraph [0051], communications received to the provider environment 716 can be received to an interface layer 718 … if a request is received to the interface layer 718 that includes input to be used for an image translation, information for the request can be directed to an image generator 728, also referred to herein as part of an image translation network or service, that can obtain the corresponding trained network, such as a trained generative adversarial network (GAN) … the image generator 728 can take as input the target image (or few images) and data indicating the visual aspect, as may be exhibited by a selected source image as discussed herein. The image generator 728 can then cause the input to be processed to generate an image representing the target transformation. As mentioned, this can involve the input being processed by the one or more encoders 730, or encoder networks. to extract a representation, such as may correspond to a code for the visual aspect. An encoder can also extract the visual style from an image of the target class) for each of the respective instances including a Paragraph [0031], The content code for the source image encodes the information that should be preserved during translation … To translate an image in X1 (e.g., a dog) to X2 (e.g., domestic cats), the content code of the source image can be re-combined with a random style code in the target style space(s). Different style codes lead to different outputs. Thus, the content code for the source image encodes the information including an instance representing no effect to be applied).
	However, Liu does not specifically disclose swatch images.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular; paragraph [0049], FIG. 3 shows a process of training an image generator, i.e., an image generator system, comprising a generator 301, discriminator 302, and segmentor 303; paragraph [0050], The generator 301 is configured to receive three inputs, an input image (source image) 304, a target segmentation 305, and a vector of target attributes 306. A goal of the training process is to configure the generator 301 to translate the input image 304 into a generated image (fake image) 307; FIG. 4 depicts images and resulting segmentations that may be used in embodiments and/or generated by the segmentor S) swatch images (Paragraph [0075],  the image 440 is depicted with the dotted lines 441 showing facial landmarks extracted from the image 440. The segmentation 442 is a landmark-based semantic segmentation. The image 443 is a real image sample that may be provided to a segmentor S implemented according to an embodiment to generate the segmentation 444; paragraph [0076], during training of the segmentor S, S takes a real image sample 443 as input and generates an estimated segmentation 444. In an embodiment, the segmentor S is optimized by minimizing the difference between the landmark base segmentation 442 and segmentor generated segmentation 444).
	Liu and Fu are analogous art because both pertain to utilize the image translation. Fu discloses a real image sample “can be interpreted as swatch image” for providing the estimated segmentation and performing the optimization. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by applying the teachings of Fu, taking a real image sample as input and generates an estimated target style for optimizing the target style by minimizing the difference between the user desired style and the estimated target style. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.

	Regarding claim 54, Liu discloses everything claimed as applied above (see claim 50).
	However, Liu does not specifically disclose wherein the effect to be applied comprises one of a makeup effect, a nail effect and a hair coloration effect.
	In the similar field of endeavor, Fu discloses (Paragraph [0002], generating images by image-to-image translation, i.e., modifying an existing image, and image synthesis, i.e., creating an original image with desired characteristics and features, has become increasing popular) wherein the effect to be applied comprises one of a makeup effect, a nail effect and a hair coloration effect (Paragraph [0040], FIG. 1 illustrates the results of an embodiment where, given the input image 100 and target segmentation 101, the proposed SGGAN translates the input image 100 to various combinations of various attributes shown in the columns 103 (black hair and young), 104 (brown hair and old), and 105 (blonde hair and female) while also morphing the input image to have a target facial expression, the two different smile types depicted in the rows 102a and 102b).
	Liu and Fu are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Fu, and applying the method for image generation through use of adversarial networks taught by Fu to train the generative adversarial neural network by changing the attributes for a given face image corresponding to the combination of hair color, gender and age in order to provide the hair coloration effect during the image translation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Fu to obtain the invention as specified in claim.


Claims 15, 17 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1) in view of van Vuuren et al (U.S. Patent Application Publication 2020/0126283 A1).

	Regarding claim 15, Liu discloses everything claimed as applied above (see claim 1).
	However, Liu does not specifically disclose wherein the image comprises a selfie image or a selfie video, and, in the case of the selfie video, the processing unit is configured to translate images of the selfie video to apply the effect thereto to create a 3D effect.
	In the similar field of endeavor, van Vuuren discloses (Abstract, novel tools and techniques are provided for implementing three-dimensional facial modeling and visual speech synthesis. In various embodiments, a computing system might determine an orientation, size, and location of a face in a received input image; retrieve a three-dimensional model template comprising a face and head; project the input image onto the model template to generate a three-dimensional model; define, on the model, a polygon mesh in a region of facial feature corresponding to feature in the input image; adjust parameters on the model; and display the model …) wherein the image (FIG. 1; paragraph [0057], the user devices 120 might include a smart phone, a mobile phone … at least one of the user devices 120 might include, but is not limited to, a camera, a video camera) comprises a selfie image or a selfie video (Paragraph [0063],  a 2D image of a selfie, photo), and, in the case of the selfie video (Paragraph [0067], FIG. 2A; the input image 205 might be any image type including, without limitation, a photo or photograph, a selfie, graphic art, painted art, a drawing, a video frame, and/or the like that contains a face (of a human) or a likeness of a face (e g, animal or object, or the like)), the processing unit is configured to translate images of the selfie video (Paragraph [0068],  the computing system might perform automatic face detection, e.g., by using a bounding box 210 for a face in the image. The computing system might further perform automatic face key point detection within the region within the bounding box 210, with such key points 215 including, but not limited to, location of eyes, nose, mouth corners, lip edges, eye-brow, etc., in the image plane, etc.); paragraph [0116], FIG. 5 is focused on establishing projection of an input image onto a three-dimensional model) to apply the effect thereto to create a 3D effect (Paragraph [0118],  at block 502, might comprise receiving, with a computing system, an input image comprising a face …the input image might be captured with a video camera; paragraph [0119], at block 504, method 500 might comprise determining, with the computing system, an orientation, a size, and a location of the face in the input image. Method 500 might further comprise, at block 506, retrieving, with the computing system, a three-dimensional model template comprising a face and a head; paragraph [0120], at block 508, might comprise projecting, with the computing system, the input image onto the three-dimensional model template comprising the face and the head to generate a three-dimensional model corresponding to the input image …At block 514, method 500 might comprise displaying, with the computing system, the three-dimensional model with the face of the input image projected onto the three-dimensional model).
	Liu and van Vuuren are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of van Vuuren, and applying techniques for implementing three-dimensional facial modeling taught by van Vuuren to the image translation network and provide the capability for turning a two-dimensional image of a face(s) into a talking expressive three-dimensional model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of van Vuuren to obtain the invention as specified in claim.

	Regarding claim 17, Liu discloses everything claimed as applied above (see claim 1).
	However, Liu does not specifically disclose wherein, one of: 
a. the computing device comprises a camera; and 
b. the computing device is coupled to a camera; to capture the image for the processing unit to receive.
In the similar field of endeavor, van Vuuren discloses (Abstract, novel tools and techniques are provided for implementing three-dimensional facial modeling and visual speech synthesis. In various embodiments, a computing system might determine an orientation, size, and location of a face in a received input image; retrieve a three-dimensional model template comprising a face and head; project the input image onto the model template to generate a three-dimensional model; define, on the model, a polygon mesh in a region of facial feature corresponding to feature in the input image; adjust parameters on the model; and display the model …) wherein, one of: 
a. the computing device comprises a camera (FIG. 1; paragraph [0057], the user devices 120 might include a smart phone, a mobile phone … at least one of the user devices 120 might include, but is not limited to, a camera, a video camera; paragraph [0059], the input image might be at least one of a photograph or a drawing. In the case that the input image is a photograph, the input image might be either captured with an image sensor of a device (e.g., an image sensor of at least one of the user devices 120); and 
b. the computing device is coupled to a camera; to capture the image for the processing unit to receive.
Liu and van Vuuren are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computing device taught by Liu incorporate the teachings of van Vuuren, and applying the user device taught by van Vuuren to the computing device taught of Liu in order to have a camera with the computing device for capturing images. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of van Vuuren to obtain the invention as specified in claim.

	Regarding claim 42, Liu discloses everything claimed as applied above (see claim 29).
	However, Liu does not specifically disclose comprising capturing via the processing unit the image using a camera coupled thereto to receive the image.
	In the similar field of endeavor, van Vuuren discloses (Abstract, novel tools and techniques are provided for implementing three-dimensional facial modeling and visual speech synthesis. In various embodiments, a computing system might determine an orientation, size, and location of a face in a received input image; retrieve a three-dimensional model template comprising a face and head; project the input image onto the model template to generate a three-dimensional model; define, on the model, a polygon mesh in a region of facial feature corresponding to feature in the input image; adjust parameters on the model; and display the model …) comprising capturing via the processing unit the image using a camera coupled thereto to receive the image (FIG. 1; paragraph [0057], the user devices 120 might include a smart phone, a mobile phone … at least one of the user devices 120 might include, but is not limited to, a camera, a video camera; paragraph [0059], the input image might be at least one of a photograph or a drawing. In the case that the input image is a photograph, the input image might be either captured with an image sensor of a device (e.g., an image sensor of at least one of the user devices 120).
	Liu and van Vuuren are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computing device taught by Liu incorporate the teachings of van Vuuren, and applying the user device taught by van Vuuren to the computing device taught of Liu in order to have a camera with the computing device for capturing images. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of van Vuuren to obtain the invention as specified in claim.

	Regarding claim 43, Liu discloses everything claimed as applied above (see claim 29).
	However, Liu does not specifically disclose wherein the image comprises one of a selfie image and a selfie video, and, in the case of the selfie video, the method translates images of the selfie video to apply the effect thereto to create a 3D effect.
In the similar field of endeavor, van Vuuren discloses (Abstract, novel tools and techniques are provided for implementing three-dimensional facial modeling and visual speech synthesis. In various embodiments, a computing system might determine an orientation, size, and location of a face in a received input image; retrieve a three-dimensional model template comprising a face and head; project the input image onto the model template to generate a three-dimensional model; define, on the model, a polygon mesh in a region of facial feature corresponding to feature in the input image; adjust parameters on the model; and display the model …) wherein the image (FIG. 1; paragraph [0057], the user devices 120 might include a smart phone, a mobile phone … at least one of the user devices 120 might include, but is not limited to, a camera, a video camera)  comprises one of a selfie image and a selfie video (Paragraph [0063],  a 2D image of a selfie, photo), and, in the case of the selfie video (Paragraph [0067], FIG. 2A; the input image 205 might be any image type including, without limitation, a photo or photograph, a selfie, graphic art, painted art, a drawing, a video frame, and/or the like that contains a face (of a human) or a likeness of a face (e g, animal or object, or the like)), the method translates images of the selfie video (Paragraph [0068],  the computing system might perform automatic face detection, e.g., by using a bounding box 210 for a face in the image. The computing system might further perform automatic face key point detection within the region within the bounding box 210, with such key points 215 including, but not limited to, location of eyes, nose, mouth corners, lip edges, eye-brow, etc., in the image plane, etc.); paragraph [0116], FIG. 5 is focused on establishing projection of an input image onto a three-dimensional model) to apply the effect thereto to create a 3D effect (Paragraph [0118],  at block 502, might comprise receiving, with a computing system, an input image comprising a face …the input image might be captured with a video camera; paragraph [0119], at block 504, method 500 might comprise determining, with the computing system, an orientation, a size, and a location of the face in the input image. Method 500 might further comprise, at block 506, retrieving, with the computing system, a three-dimensional model template comprising a face and a head; paragraph [0120], at block 508, might comprise projecting, with the computing system, the input image onto the three-dimensional model template comprising the face and the head to generate a three-dimensional model corresponding to the input image …At block 514, method 500 might comprise displaying, with the computing system, the three-dimensional model with the face of the input image projected onto the three-dimensional model).
	Liu and van Vuuren are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of van Vuuren, and applying techniques for implementing three-dimensional facial modeling taught by van Vuuren to the image translation network and provide the capability for turning a two-dimensional image of a face(s) into a talking expressive three-dimensional model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of van Vuuren to obtain the invention as specified in claim.

Claims 21 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1) in view of Mikkola et al (U.S. Patent Application Publication 2020/0098141 A1).

	Regarding claim 21, Liu discloses everything claimed as applied above (see claim 20).
	However, Liu does not specifically disclose wherein the storage device stores instructions for a search function to search previously computed encodings for use to define the desired effect and wherein the processor uses the input and search function to find a best match for the custom effect from the computed encodings to define the desired effect.
	In the similar field of endeavor, Mikkola discloses (Abstract, a method of training a neural network for home improvement visualization is disclosed; paragraph [0069], in some embodiments, paint or siding may be updated and simulated in other ways, such as via image processing techniques as well as deep neural network approaches. For example, style transfer techniques using image to image translation methods built on top of generative adversarial networks (GAN) or adaptations of these may be used to identify and transfer a paint style used on one house and translate that to another house; paragraph [0077], FIG. 9 shows a data processing system 50) wherein the storage device stores instructions (Paragraph [0080], storage subsystem 56 maintains the basic programming and data constructs that provide the functionality of the methods described herein) for a search function to search previously computed encodings for use to define the desired effect (Paragraph [0057], FIGS. 4A-C and 5, the method 300 for detecting elements of a house in an image and the method 400 for modifying elements of a house are shown and described; paragraph [0071], the replacement elements may be stored in a database of elements 325a. A set of replacement elements may be coordinated replacement elements with coordinated colors, materials, styles, or themes. The replacement elements are matched with an identified element of the house and inserted over the identified element. In some embodiments, filters may include modifications to the elements in the house image, for example, rather than replacing the siding or trim with different siding and trim, the color of the siding and trim may be replaced or changed. With reference to FIG. 5, image 510 shows the captured image with a filter applied. Applying the filter results in replacing the windows, front door, garage door, and driveway elements, with replacement elements) and wherein the processor (Paragraph [0077], data processing system 50 includes at least one processor 52 or a plurality of processors which communicates with a one or more peripheral devices over bus subsystem 54. These peripheral devices typically include a storage subsystem 56 (memory subsystem 58 and file storage subsystem 64), a set of user interface input and output devices 68) uses the input and search function to find a best match for the custom effect from the computed encodings to define the desired effect (Paragraph [0072], a user may desire to see what their house might look like if it included elements of another house that they liked. In such an embodiment, an image of a house having the desired elements may be processed though the neural network trained computer vision model and the elements and their attributes extracted. The extracted elements and their attributes may be used to find matching elements within an element database 325. The matching elements may then be applied to the image of the user's house to show an example of what the house would look like if updated to the desired style. In some embodiments, the extracted elements of the house having the desired elements may be directly applied to the image of the user's house. Users can save these desired scenes as favorites for storage and collection in the app. Users can also easily share these updated images with contacts as before and after images).
	Liu and Mikkola are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Mikkola, and applying a method of training a neural network for home improvement visualization taught by Mikkola to store the previous computed style and have the search function for finding the matched styles within the database in order to provide the desired style. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Mikkola to obtain the invention as specified in claim.

	Regarding claim 48, Liu discloses everything claimed as applied above (see claim 47).
	However, Liu does not specifically disclose comprising searching previously computed encodings for use to define the desired effect using the input to find a best match for the custom effect from the computed encodings to define the desired effect.
	In the similar field of endeavor, Mikkola discloses (Abstract, a method of training a neural network for home improvement visualization is disclosed; paragraph [0069], in some embodiments, paint or siding may be updated and simulated in other ways, such as via image processing techniques as well as deep neural network approaches. For example, style transfer techniques using image to image translation methods built on top of generative adversarial networks (GAN) or adaptations of these may be used to identify and transfer a paint style used on one house and translate that to another house; paragraph [0077], FIG. 9 shows a data processing system 50) comprising searching previously computed encodings for use to define the desired effect (Paragraph [0057], FIGS. 4A-C and 5, the method 300 for detecting elements of a house in an image and the method 400 for modifying elements of a house are shown and described; paragraph [0071], the replacement elements may be stored in a database of elements 325a. A set of replacement elements may be coordinated replacement elements with coordinated colors, materials, styles, or themes. The replacement elements are matched with an identified element of the house and inserted over the identified element. In some embodiments, filters may include modifications to the elements in the house image, for example, rather than replacing the siding or trim with different siding and trim, the color of the siding and trim may be replaced or changed. With reference to FIG. 5, image 510 shows the captured image with a filter applied. Applying the filter results in replacing the windows, front door, garage door, and driveway elements, with replacement elements) using the input to find a best match for the custom effect from the computed encodings to define the desired effect (Paragraph [0072], a user may desire to see what their house might look like if it included elements of another house that they liked. In such an embodiment, an image of a house having the desired elements may be processed though the neural network trained computer vision model and the elements and their attributes extracted. The extracted elements and their attributes may be used to find matching elements within an element database 325. The matching elements may then be applied to the image of the user's house to show an example of what the house would look like if updated to the desired style. In some embodiments, the extracted elements of the house having the desired elements may be directly applied to the image of the user's house. Users can save these desired scenes as favorites for storage and collection in the app. Users can also easily share these updated images with contacts as before and after images).
	Liu and Mikkola are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of Mikkola, and applying a method of training a neural network for home improvement visualization taught by Mikkola to store the previous computed style and have the search function for finding the matched styles within the database in order to provide the desired style. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of Mikkola to obtain the invention as specified in claim.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2019/0279075 A1) in view of KAUFHOLD et al (U.S. Patent Application Publication 2019/0080205 A1).

	Regarding claim 44, Liu discloses everything claimed as applied above (see claim 29).
	However, Liu does not specifically disclose comprising preprocessing the image by the processing unit prior to providing to the model.
	In the similar field of endeavor, KAUFHOLD discloses (Abstract, embodiments of the present invention relate to systems and methods for improving the training of machine learning systems to recognize certain objects within a given image by supplementing an existing sparse set of real-world training images with a comparatively dense set of realistic training images. Embodiments may create such a dense set of realistic training images by training a machine learning translator with a convolutional autoencoder to translate a dense set of synthetic images of an object into more realistic training images. Embodiments may also create a dense set of realistic training images by training a generative adversarial
network (“GAN”) to create realistic training images from a combination of the existing sparse set of real-world training images and either Gaussian noise, translated images, or synthetic images) comprising preprocessing the image by the processing unit (Paragraph [0054], the acquisition of large image data sets can be costly. The time to acquire and preprocess real-world data in order for the data to be suitable for an image recognition task involves many hours of work) prior to providing to the model (Paragraph [0105], FIG. 11 is a block diagram of an embodiment illustrating the process of recognizing objects using an object recognizer 1105 executing on a computing device 1111. Given a new image 1103 obtained from an optional external image sensor 1101, where the new image 1103 comprises an object 1109 (for example, the cat shown on the right side of image 1103), object recognizer 1105, once trained with a sufficiently dense set of training images 1102, will be able to recognize object 1109 in the image 1103 … Training images 1102 could comprise translated images 617, generated images 717 …).
	Liu and KAUFHOLD are analogous art because both pertain to utilize the image translation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image translation network taught by Liu incorporate the teachings of KAUFHOLD, and applying methods for improving the training of machine learning systems to recognize certain objects within an image taught by KAUFHOLD to preprocess the acquired image data in order for the data to be suitable for an image recognition task involves many hours of work. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu according to the relied-upon teachings of KAUFHOLD to obtain the invention as specified in claim.

Allowable Subject Matter
Claims 25 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent claim 25 depends from independent claim 23; dependent claim 52 depends from dependent claim 51 (indirectly from independent claim 50). Each claim recites more specific limitations to support the conditional cycle-consistent generative adversarial network model. The search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 25 and 52.
 
	
Examiner’s Comment
Claims 13-14 and 40-41 have not art rejection but rejected under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph/U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616